     Case: 1:19-cv-00429 Document #: 1 Filed: 01/22/19 Page 1 of 4 PageID #:1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION




COYOTE LOGISTICS, LLC                   )
on its own behalf and as assignee       )
and subrogee of United Natural          )
Foods, Inc.                             )
                                        )
                   Plaintiff,           )      No.
      v.                                )
                                        )
See World Logistics LLC                 )
                                        )
                   Defendant.           )




                                    COMPLAINT


      Now comes Plaintiff, COYOTE LOGISTICS, LLC (hereinafter referred to as

“COYOTE” or “Plaintiff”), by and through its attorneys, Joel H. Steiner and Axelrod,

Goodman, Steiner & Bazelon, and complains of Defendant, See World Logistics LLC

(hereinafter referred to as “See World” or Defendant”) as follows:




1.    Plaintiff is a limited liability company having its principal place of business at

      Chicago, Illinois.



2.    Plaintiff is a property broker licensed by United States Department of

      Transportation, Federal Motor Carrier Safety Administration (“FMCSA”) to

      arrange for the transportation of freight by for hire carriers in interstate or

      foreign commerce.
     Case: 1:19-cv-00429 Document #: 1 Filed: 01/22/19 Page 2 of 4 PageID #:2




3.   See World is a SC limited liability company having its principal place of

     business in Columbia, SC and a registered agent in Crestwood (Cook County,

     IL.



4.   See World is a for-hire motor carrier of property operating in interstate

     commerce subject to the jurisdiction of and operating pursuant to a registration

     issued by the FMCSA in Docket No. MC - 945582.



5.   This Court has jurisdiction pursuant to 28 U.S.C. §§1331, 1337 and 49 U.S.C.

     §14706.



6.   See World was both the receiving carrier and the delivering carrier as those

     terms are used in 49 U.S.C. §14706. See World is authorized to operate as an

     interstate motor carrier within the United States Judicial District for the

     Northern District of Illinois. Further, a contract between the See World and

     Coyote concerning transportation of freight requires all legal actions between

     See World and Coyote to be brought and maintained in Cook County, Illinois.



7.   On or about September 19, 2017 Plaintiff, in its capacity as a broker, on behalf

     of its customer United Natural Foods, Inc. (“United”), tendered to See World a

     shipment of freight (foodstuffs for human consumption) for transportation in

     interstate and foreign commerce from Canton, MA to Chesterfield, NH (the

     shipment).



8.   At the time that the shipment was tendered to and received by See World it was

                                     Page -2-
      Case: 1:19-cv-00429 Document #: 1 Filed: 01/22/19 Page 3 of 4 PageID #:3



      in good order and condition and at the correct temperature.



9.    See World acknowledged receipt of the shipment in good order and condition and

      correct temperature on the bill of lading it issued therefor.



10.   See World failed to deliver the shipment to the consignee thereof in the same

      good order and condition and correct temperature as when See World received

      the shipment. Rather See World delivered the shipment in a damaged, off

      temperature and totally worthless condition.



11.   The value of the goods comprising the shipment and Plaintiff’s full actual loss

      on account of See World’s failure to deliver the shipment in the same good order,

      condition and proper temperature as when received was $49,545.88. Plaintiff

      has paid to its customer, United, the owner of the shipment an agreed sum in

      exchange for the assignment of all of their/its right, title and interest in and to

      the subject shipment and the claim therefor.



12.   Plaintiff has made frequent and repeated demands upon See World to pay it for

      its full actual loss, which is the cost of the product of $49,545.88, on account of

      the delivery of the shipment in a damaged, off temperature and worthless

      condition, which See World has failed and refused to pay, all to Plaintiff's

      damage.



13.   Pursuant to 49 U.S.C. § 14706, See World is liable to Plaintiff for its full actual

      loss on account of the damage to shipment, which is $49,545.88.



                                        Page -3-
      Case: 1:19-cv-00429 Document #: 1 Filed: 01/22/19 Page 4 of 4 PageID #:4



      WHEREFORE, Plaintiff, COYOTE LOGISTICS, LLC, prays for a judgment in

its favor and against Defendant, See World Logistics LLC, in the amount of $49,545.88

plus interest, costs and attorney's fees.




                                               COYOTE LOGISTICS, LLC


                                               By:   /S/ Joel H. Steiner
                                                      Joel H. Steiner,
                                                      One of its Attorneys
                                                      ARDC# 2720108


OF COUNSEL:

Axelrod, Goodman, Steiner & Bazelon
200 West Madison Street - Suite 685
Chicago, Illinois 60606
(312) 236-9375
(312) 236-9375 - fax
jhs1@att.net




                                        Page -4-
